Per Curiam:
The defendant’s affidavit does not disclose any defence. "While she was not liable upon the original notes by reason of her coverture, yet when the notes were renewed the case was different. The notes sued upon were given since the passage of the act of June 3, 1887, P. L. 332. The effect of said act was to make a married woman’s obligation binding upon her, unless it be as “accommodation indorser, guarantor,-or surety of another; ” in this case she was neither. The notes in question were the notes of a firm of which she was a member, and the moral obligation to pay the notes given during coverture was a sufficient consideration for the renewal notes given since the passage of the act of 1887.
The objection that the statement of plaintiff’s claim was signed by Hartman Baker, as an individual, and not as cashier, is purely technical, and we do not think entitled to much weight in view of the fact that there was a scroll appended to Mr. Baker’s name, which is recognized among banks as the equivalent .of the word “cashier.” The plaintiff bank was of course a corporation, and -as the defendant well knew, could only act through its officers. As she was a customer of the bank, it is not a strained presumption to assume that she knew Baker was the cashier, and that the scroll was intended to designate his official position. At the same time we regard it as a very loose way of signing legal papers, and it would be more honored in the breach than in the observance. As, however, the defendant does not set up any defence whatever, we do not feel disposed to reverse this judgment for such a technicality.
Judgment affirmed.